IN THE`. SUPREME COURT OF TI-[E STATE OF DELAWARE

TI-IEODORE JOI-INSON, §
§ No. 582, 2015
Defendant-Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of De1aware
§
STATE OF DELAWARE, § ID. No. 1210020252
§
Plaintift`-Below, §
Appellee. §

Submitted May 18, 2016
Decided: May 26, 2016

Bef0re HOLLAND, VALIHIIRA, and VAUGHN, Justices.
O R D E R

This 26"‘ day of May 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated September 28, 201 5.

NOW, THEREFORE, IT IS I-IEREBY ORDERED that the judgment of the
Superior Court be, and the same hereby is, AFFIRMED.

BY TI-[E COURT:

/’t